EXHIBIT Certification Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of Dollar Tree, Inc. (the Company) on Form 10-K for the year ending February 2, 2008, as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Kathleen Mallas, Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. ss.1350, as adopted pursuant to ss.906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. April 1, 2008 /s/ Kathleen Mallas Date Kathleen Mallas Vice President – Controller (Principal Financial Officer) A signed original of this written statement required by Section 906 has been furnished to Dollar Tree, Inc. and will be retained by Dollar Tree, Inc. and furnished to the
